Case: 12-51274       Document: 00512319819         Page: 1     Date Filed: 07/24/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 24, 2013
                                     No. 12-51274
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff–Appellee,

v.

VICENTE EDGARDO AREVELO,

                                                  Defendant–Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:12-CR-395-1


Before WIENER, OWEN, and HAYNES, Circuit Judges.
PER CURIAM:*
       Vicente Edgardo Arevelo pleaded guilty without the benefit of a plea
agreement to illegally reentering the country after having been deported. He
received a within-guidelines sentence of 41 months of imprisonment to be
followed by three years of supervised release.                  Arevelo challenges the
substantive reasonableness of his supervised release term. He contends that the
district court did not account for the guidance set out in U.S.S.G. § 5D1.1(c)
related to the imposition of supervised release on a deportable alien, a factor

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-51274     Document: 00512319819       Page: 2   Date Filed: 07/24/2013

                                   No. 12-51274

that, he contends, should have received significant weight. Because Arevelo did
not object to his sentence in the district court, our review is for plain error only.
See United States v. Cancino-Trinidad, 710 F.3d 601, 605 (5th Cir. 2013).
      For a defendant who is an alien likely to be deported after serving his
prison sentence, the Guidelines advise that the “court ordinarily should not
impose a term of supervised release.” U.S.S.G. § 5D1.1(c). However, this
guidance is hortatory, not mandatory. United States v. Dominguez-Alvarado,
695 F.3d 324, 329 (5th Cir. 2012).
      Where a defendant, like Arevelo, receives a within-guidelines sentence, we
presume that it is reasonable, Cancino-Trinidad, 710 F.3d at 607, and infer that
the district court considered the relevant sentencing factors, United States v.
Mares, 402 F.3d 511, 519 (5th Cir. 2005).         Arevelo has not overcome the
presumption of reasonableness or the inference that the district court considered
§ 5D1.1(c)’s guidance, especially because the presentence report apprised the
court of this advice and the court emphasized that it took into account relevant
policy statements. Accordingly, Arevelo has not established that the court erred,
plainly or otherwise, in imposing a term of supervised release.
      The judgment of the district court is AFFIRMED.




                                         2